Citation Nr: 1423597	
Decision Date: 05/23/14    Archive Date: 05/29/14

DOCKET NO.  11-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office Committee on Waivers & Compromises and Insurance Center in Philadelphia, Pennsylvania

THE ISSUE

The validity of the creation of the debt and entitlement to a waiver of recovery of an overpayment of disability compensation benefits in the calculated amount of $85,736.40.

REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Acosta, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2010 decision issued by the Committee on Waivers & Compromises (COWC) at the Department of Veterans Affairs (VA) Regional Office (RO) and Insurance Center in Philadelphia, Pennsylvania, that denied a waiver of indebtedness in the calculated amount of $85,736.40 resulting from overpayment of VA disability compensation benefits.  Although the Veteran lives within the jurisdiction of the RO in Hartford, Connecticut, because this appeal involves a waiver of overpayment, the COWC at the RO and Insurance Center in Philadelphia, Pennsylvania, retains jurisdiction.

The Board notes that in the process of seeking a waiver, the Veteran has challenged the validity of the debt. Because the two issues can be raised simultaneously, and the creation of the debt must be resolved before the waiver can be considered, the Board has re-characterized the issue on appeal to reflect both creation and waiver of the overpayment. Schaper v. Derwinski, 1 Vet. App. 430, 437 (1991); 38 C.F.R. § 1.911a (2013).  

The Board has reviewed the Veteran's electronic record prior to rendering a decision in this case.  The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Veteran was service connected for posttraumatic stress disorder (PTSD) and rated 100 percent disabled as of July 1992.  The Veteran's debt was created when VA was notified of the Veteran's August 21, 2003 to January 18, 2007 incarceration from a Social Security Administration (SSA) Prisoner Computer Match.  VA determined that the Veteran incurred an overpayment due to failing to notify VA of his period of incarceration from 2003 to 2007 which required a statutory reduction in payment.
 
Under VA laws and regulations, a person who is incarcerated in a Federal, State, local or other penal institution or correctional facility for a period in excess of 60 days for conviction of a felony will not be paid compensation in excess of that amount specified in 38 C.F.R. § 3.665(d) beginning on the 61st day of incarceration.  38 U.S.C.A. § 5313(a)(1) (West 2002); 38 C.F.R. § 3.665(a) (2013). 

If the Veteran falls within the above framework, under VA laws and regulations, he shall not be paid an amount that exceeds the rate under 38 U.S.C.A. § 1114(a) , which is at the rate of 10 percent. 38 C.F.R. § 3.665(d) (2013).  Upon release from incarceration, the released person's award shall be resumed on the date of release from incarceration if VA receives notice of release within 1 year following release; otherwise the award shall be resumed the date of receipt of notice of release.  38 C.F.R. § 3.665(i) (2013).

In February 2009, the RO received a VA and SSA Prisoner Computer Match form which showed that the Veteran had been incarcerated in a Connecticut state prison on August 21, 2003 and had been released on January 18, 2007.  In June 2009, RO personnel contacted the state of Connecticut Department of Corrections Central Records and confirmed the dates of his incarceration.  

The Veteran contends in an October 2009 letter to VA that he was not incarcerated for a felony between August 21, 2003 and January 18, 2007.  Unfortunately, there is no information in the claims file, the February 2009 SSA Prisoner Computer Match, or on the June 2009 VA Form 119, "Report of Contact," which indicates whether the Veteran had been incarcerated in a Connecticut state prison during this period for a felony conviction.  The Board finds that development as to the nature of the Veteran's incarceration should be completed before a determination of entitlement to a waiver of recovery of an overpayment can be made. Accordingly, a remand is necessary for further evidentiary development because the claims file does not contain sufficient evidence to determine whether Veteran's was incarcerated for a felony during the relevant time period, as required for application of 38 U.S.C. § 5313, governing reduction of payment of benefits for Veterans incarcerated for a felony conviction.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Connecticut Department of Corrections Central Records or other appropriate facility/ies and request detailed information concerning the offense(s) which prompted the Veteran's incarceration between August 21, 2003 and January 18, 2007.  This facility should indicate the nature of the offense(s) which prompted the Veteran's incarceration and whether, under Connecticut state law, the Veteran was incarcerated during this time period for a felony or a misdemeanor.  A copy of any request(s) sent to this facility, and any response, to include any information concerning the nature of the Veteran's offense(s), must be included in the claims file.
 
2.  After completing the requested actions and any additional notification and/or development deemed warranted, readjudicate the Veteran's request for waiver of overpayment.  If not granted in whole, the COWC at the RO should consider the Veteran's May 2012 offer of compromise.  If the determination remains unfavorable to the Veteran, then the COWC at the RO should issue a supplemental statement of the case to the Veteran and his representative and afford the appropriate time period for a response.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013)






_________________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



